DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/24/2021 has been entered. Claims 55 and 59 have been amended. Claim 56 has been canceled in this amendment. No New Claim has been added in this amendment. Claims 45-55 and 57-59 are still pending in this application, with claims 45,55,58 and 59 being independent.

Response to Arguments
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
1.	Applicant's arguments filed on 09/24/2021 on page 9
of applicant's remark regarding Claims 45 and 58, the applicant argues that Chen does not disclose determining 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Chen discloses that the MeNB derives UE-AMRS values for itself and SeNB (Chen Para[0089]). After deriving UE AMBR values for itself and SeNB, the MeNB sends the value to SeNB (Chen Para[0092-93]). The applicant here also fails to provide specific information on the entity deriving AMBR values in the claimed invention and the type of the bearers for which AMBR values are derived. The applicant is also not specific about the control units in the claimed invention. Thus, the applicant here fails to patentably distinguish AMBR values, control units and how AMBR values are derived in the claimed invention. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 46-54 are rejected based upon same motivation and rationale used for claim 45.
2.	Applicant's arguments filed on 09/24/2021 on page 11
of applicant's remark regarding Claims 55 and 59, the applicant argues that Chen does not disclose that the first 
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Chen discloses that the aggregate data rate for two bearer for a particular UE should not exceed the derived AMBR value for the SCG bearers (Chen Para[0109]). As per the Chen’s invention, derived AMBR value is for controlling the maximum data rate allowed to a UE and it applies to all bearers on the SeNB. The invention of Chen is applicable to any type of bearer (Chen Para[0015-17]). The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claim 57 is rejected based upon same motivation and rationale used for claim 55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 45-46,48,50-51,53-55 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al.  hereinafter referred to as “Liu”).

Regarding claims 45 and 58, Chen discloses a method and a network node (Chen Fig.6 Para[0089] The MeNB servers as a network node), in one or more network nodes of a wireless communication system, for managing bitrates for dedicated radio bearers (DRBs) for a user equipment (UE) (Chen Fig.6 Para[0089] The MeNB derives UE-AMBRs. Para[0082] The invention of Chen applies to manage the uplink and downlink transmission rates (i.e. bitrate) control), the method comprising:
determining at least a first uplink aggregated maximum bit rate (UL AMBR) value for the UE (Chen Fig.6 Ref:S609 Para[0091] The MeNB derives UE-AMBR for itself (i.e. first UL AMBR value). Para[0082] The invention of Chen applies to manage the uplink and downlink transmission rates (i.e. bitrate) control) for the first control unit (Chen Fig.3 Ref:63,69 Para[0089] The MeNB contains communication control module and AMBR module (i.e. first control unit)) and at least a second UL AMBR value (Chen Fig.6 Ref:S609 Para[0091] The MeNB derives UE-AMBR for SeNB (i.e. second UL AMBR value)) for the UE for the second control unit (Chen Fig.4 Ref:63,69 Para[0089] The SeNB contains communication control module and AMBR module (i.e. second control unit)); and
signaling the first UL AMBR (Chen Fig.6 Ref:S609 Para[0092-93] The MeNB updates UE-AMBR (i.e. first UL AMBR value) using AMBR module) to the first control unit (Chen Fig.3 Ref:63,69 Para[0089] The MeNB contains communication control module and AMBR module (i.e. first control unit)) and signaling the second UL AMBR (Chen Fig.6 Ref:S609 Para[0092-93] The MeNB updates UE-AMBR (i.e. second UL AMBR value) using AMBR module for SeNB and send the signal) to the second control unit (Chen Fig.4 Ref:63,69 Para[0089] The SeNB contains communication control module and AMBR module (i.e. second control unit)), for enforcement by the first and second control units (Chen Para[0054,92] The MeNB and SeNB enforces the UL-AMBR configured for each of them).
Chen does not explicitly disclose the UE served by two or more distributed transmission units, the DRBs including at least one DRB terminating at a first control unit and at least one DRB terminating at a second control unit.

However, Liu from the same field of invention discloses the UE (Liu Fig.1 The UE in a communication with the two base stations) served by two or more distributed transmission units (Liu Fig.1,12 Ref:120,130 Para[0155] Each base station contains transmission unit (i.e. distributed transmission unit)), the DRBs including at least one DRB terminating at a first control unit (Liu Fig.2a,3 Para[0008-0012,0155] The first connection (i.e. DRB) terminating at the MeNB, The MeNB is a base station with the CU (i.e. control unit) and DU) and at least one DRB terminating at a second control unit (Liu Fig.2a,3 Para[0008-0012,0155] The second connection (i.e. DRB) terminating at the SeNB, The SeNB is a base station with the CU (i.e. control unit) and DU).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen to have the feature of “the UE served by two or more distributed transmission units, the DRBs including at least one DRB terminating at a first control unit and at least one DRB terminating at a second control unit” as taught by Liu. The Liu Para[0004]).

Specifically for claims 58 and 59, Chen discloses a network node that includes a communication circuitry (Chen Fig.3,4 Ref:51 Para[0064,0072] The tranceiver circuit), and a processing circuitry (Chen Fig.3,4 Ref:51 Para[0064,0072] The controller).

Regarding claims 55 and 59, Chen discloses a method and a network node (Chen Fig.6 Para[0089] The MeNB servers as a network node) for managing bitrates for dedicated radio bearers (DRBs) for a user equipment (UE) (Chen Fig.6 Para[0089] The MeNB derives UE-AMBRs. Para[0082] The invention of Chen applies to manage the uplink and downlink transmission rates (i.e. bitrate) control), the method comprising:
receiving signaling indicating at least a first uplink aggregated maximum bit rate (UL AMBR) value for the UE (Chen Fig.6 Ref:S611 Para[0093] The MeNB sends UE-AMBR value to SeNB); wherein the first UL AMBR value is an (Chen Para[0109] The UE-AMBR value applies to all bearers (i.e. two) of SeNB and aggregate data rate is not allowed to be exceeded); and
enforcing the first UL AMBR value for the UE (Chen Fig.6 Para[0094] The SeNB applies (i.e. enforce) UE-AMBR parameter to the mobile’s communication).
Chen does not explicitly disclose the UE served by two or more distributed transmission units, the DRBs including at least one DRB terminating at a first control unit and at least one DRB terminating at a second control unit.
However, Liu from the same field of invention discloses the UE (Liu Fig.1 The UE in a communication with the two base stations) served by two or more distributed transmission units (Liu Fig.1,12 Ref:120,130 Para[0155] Each base station contains transmission unit (i.e. distributed transmission unit)), the DRBs including at least one DRB terminating at a first control unit (Liu Fig.2a,3 Para[0008-0012,0155] The first connection (i.e. DRB) terminating at the MeNB, The MeNB is a base station with the CU (i.e. control unit) and DU) and at least one DRB terminating at a second control unit (Liu Fig.2a,3 Para[0008-0012,0155] The second connection (i.e. DRB) terminating at the SeNB, The SeNB is a base station with the CU (i.e. control unit) and DU).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen to have the feature of “the UE served by two or more distributed transmission units, the DRBs including at least one DRB terminating at a first control unit and at least one DRB terminating at a second control unit” as taught by Liu. The suggestion/motivation would have been to control a transmission rate of the UE to not exceed a value of UE-AMBR (Liu Para[0004]).

Regarding claim 46, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen further discloses wherein the first UL AMBR value is an aggregated value for two or more DRBs for the UE terminated at the first control unit (Chen Para[0109] The UE-AMBR value applies to all bearers of MeNB) and the second UL AMBR value is an aggregated value for two or more DRBs for the UE terminated at the second control unit (Chen Para[0109] The UE-AMBR value applies to all bearers of SeNB).
Regarding claim 48, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen further discloses wherein the first and second control units host first and second Packet Data Convergence Protocol (PDCP) terminations, respectively, for the UE (Chen Fig.3,4 Both MeNB and SeNB contains PDCP layer for bearer terminations).
Regarding claim 50, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen further discloses wherein the method further comprises enforcing the first and second UL AMBR values at the first and second control units, respectively (Chen Fig.6 Ref:S611,S615 Para[0094] The MeNB and SeNB apply UE-AMBR values).
Regarding claim 51, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen further discloses wherein the enforcing comprises monitoring UL traffic bitrates for the DRBs of the UE terminated at the respective control unit, with respect to the respective UL AMBR values (Chen Para[0090-92] The MeNB and SeNB periodically determines (i.e. monitor) the data rates).
Regarding claim 53, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen further discloses wherein the enforcing comprises, for at least one of the first and second control units, detecting that an UL traffic bitrate for one or more DRBs for the UE exceeds a corresponding UL AMBR value, and signaling an indication of a UL AMBR breach to a control plane control unit, in response to the detecting (Chen Fig.8 Ref:S807 Para[0102-103] The SeNB sends status report message to the MeNB when a predetermined trigger (i.e. buffer threshold) happens due to buffer being above the threshold).
Regarding claim 54, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen further discloses in response to the signaling of the indication, receiving and implementing one or more of: an instruction to remove one or more DRBs for the UE (Not given patentable weight due to non-selective option); an instruction to limit UL traffic for one or more DRBs for the UE (Not given patentable weight due to non-selective option); and UL traffic bitrate limits for one or more DRBs for the UE (Chen Fig.8 Ref:S811 Para[0104] The MeNB sends new UE-AMBR value to the SeNB apply UE-AMBR values).



Claims 47,52 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu and further in view of ZISIMOPOULOS et al. (US 2009/0086705 A1, hereinafter “Zisimopoulos”).

Regarding claims 47 and 57, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen further discloses wherein the signaling comprises signaling the UL AMBR values to the respective control units (Chen Fig.6 Ref:S611 Para[0093] The MeNB sends UE-AMBR value to SeNB). Chen in view of Liu does not explicitly disclose wherein the determining comprises determining a UL AMBR value for each of multiple DRBs for the UE terminated at the first control unit and determining a UL AMBR value for each of multiple DRBs for the UE terminated at the second control unit. 

However, Zisimopoulos from a similar field of invention discloses wherein the determining comprises determining a UL AMBR value for each of multiple DRBs for the UE terminated at the first control unit and determining a UL AMBR value for each of multiple DRBs for the UE terminated at the second control unit (Zisimopoulos Fig.5 Para[0080-81] The AMBR value is per PDN (i.e. bearer) connection. The similar functionality can be implemented for MeNB and SeNB of Chen).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Liu  to have the feature of “wherein the determining comprises determining a UL AMBR value for each of multiple DRBs for the UE terminated at the first control unit and determining a UL AMBR value for each of multiple DRBs for the UE terminated at the second control unit” as taught by Zisimopoulos. The suggestion/motivation would have been to increase the number of users by controlling the UL AMBR per PDN connection (Zisimopoulos Para[0021]).

Regarding claim 52, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen further discloses wherein the signaling comprises signaling the UL AMBR values to the respective control units (Chen Fig.6 Ref:S611 Para[0093] The MeNB sends UE-AMBR value to SeNB) and the monitoring comprises, for each of the first and second control units, monitoring a UL traffic bitrate for each of multiple DRBs terminated at the control unit, with respect to corresponding multiple UL AMBR values (Chen Para[0090-92] The MeNB and SeNB periodically determines (i.e. monitor) the data rates). Chen in view of Liu does not explicitly disclose wherein: the determining comprises determining a UL AMBR value for each of multiple DRBs for the UE terminated at the first control unit and determining a UL AMBR value for each of multiple DRBs for the UE terminated at the second control unit.
However, Zisimopoulos from a similar field of invention discloses wherein: the determining comprises determining a UL AMBR value for each of multiple DRBs for the UE terminated at the first control unit and determining a UL (Zisimopoulos Fig.5 Para[0080-81] The AMBR value is per PDN (i.e. bearer) connection. The similar functionality can be implemented for MeNB and SeNB of Chen).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Liu  to have the feature of “wherein: the determining comprises determining a UL AMBR value for each of multiple DRBs for the UE terminated at the first control unit and determining a UL AMBR value for each of multiple DRBs for the UE terminated at the second control unit” as taught by Zisimopoulos. The suggestion/motivation would have been to increase the number of users by controlling the UL AMBR per PDN connection (Zisimopoulos Para[0021]).



Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu and further in view of Intel (3GPP_R3-172285-IDS, hereinafter “Intel”).

Regarding claim 49, Chen in view of Liu discloses the method and the network node as explained above for Claim 45. Chen in view of Liu does not explicitly disclose wherein the determining and the signaling are carried out by a gNB central unit (CU) for the control plane (CP) and wherein the first and second control units are first and second gNB CUs for the user plane (UP).
However, Intel from a similar field of invention discloses wherein the determining and the signaling are carried out by a gNB central unit (CU) for the control plane (CP) and wherein the first and second control units are first and second gNB CUs for the user plane (UP) (Intel Section:4 Intel discloses centralized functionality of CU-CP and CU-UP for dual connectivity in the RAN architecture with CP and UP separation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Liu  to have the feature of “wherein the determining and the signaling are carried out by a gNB central unit (CU) for the control plane (CP) and wherein the first and second Intel. The suggestion/motivation would have been to have CU-UP host functions of dual connectivity and hosting PDCP (Intel Section:4).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0098529 to Park (Fig.28 and associated paragraphs including Paragraph:215 teaches AMBR value for first and second RAN).
2.	U.S. Patent Application Publication No. 2020/0068445 to Wu (Paragraph:3).
3.	U.S. Patent Application Publication No. 2017/0303322 to Watfa (Paragraph:59).
4.	U.S. Patent Application Publication No. 2017/0034756 to Faccin (Fig.12 and associated paragraphs including Paragraph:79 teaches per UE and per BS/AP AMBR values).
5.	U.S. Patent Application Publication No. 2017/0026982 to Koskinen (Paragraph:105 teaches per UE AMBR value for all bearers of the UE).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage 





/SUDESH M PATIDAR/Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415